MEMORANDUM *
Inconsistencies the BIA cited in Wang’s testimony concerning his wife’s abortion and his threat of sterilization provide substantial evidence for the adverse credibility finding. Li v. Ashcroft, 378 F.3d 959, 964 (9th Cir.2004). Inconsistencies in Wang’s testimony about his religious persecution do not “go to the heart of’ his claim for asylum based on family planning persecution, but they contribute to the failure of the petitioner to persuade the IJ that he was a credible witness. Kaur v. Gonzales, 418 F.3d 1061,1066 (9th Cir.2005).
Because substantial evidence supports the adverse credibility finding, and the petitioner’s conflicting stories do not reveal compelling reasons to go beyond the credibility issue to re-examine the merits, the petition is DENIED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir. R. 36-3.